 ROMALITE COMPANY, INC.Romalite Company, Inc. and Van Storage Drivers,Packers, Warehousemen & Helpers Local 389,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 21-CA- 15273June 27, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on December 1, 1976, by VanStorage Drivers, Packers, Warehousemen & HelpersLocal 389, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called the Union, and duly served onRomalite Company, Inc., herein called Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 21,issued a complaint and notice of hearing onDecember 14, 1976, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(aX5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 19,1976, following a Board election in Case 21-RC-14683, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 1 and that,commencing on or about November 17, 1976, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represen-tative, although the Union has requested and isrequesting it to do so. On December 23, 1976,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint. Respondent admitted the allega-tions pertaining to jurisdiction but denied that theUnion is a labor organization. Respondent deniedthat assistant foremen are included in an appropriateunit and alleged that they are supervisors. Respon-dent also denied that the Union represented amajority of employees in the appropriate unit, for thepurposes of collective bargaining. Respondent fur-I Official notice is taken of the record in the representation proceeding,Case 21-RC-14683, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended, SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967). enfd. 388 F.2d 683 (C.A. 4,230 NLRB No. 75ther admitted that it had refused to supply informa-tion requested by the Union about employees in theunit, but denied that it had refused to bargaincollectively in good faith, and denied that it hadcommitted any unfair labor practice. Respondentraised two affirmative defenses: (1) the Union is inviolation of Title VII of the Civil Rights Act of 1964,as amended, 42 U.S.C. §§ 2000e, et seq., and (2)Respondent's objections to the conduct of theelection require a hearing.On January 19, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 9,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause, entitled "Respondent's Opposition to Motionfor Summary Judgment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its response to the Notice To Show Cause,Respondent attacks the Union's certification on thebasis of preelection conduct by a Board agent, whichRespondent alleges improperly influenced the resultsof the election. Specifically, Respondent objects tothe Board agent's alleged solicitation of employees toact as an observer for the Union. Respondent alsocontends that the Union engages in racially discrimi-natory practices. As to both matters, Respondentcontends that a hearing is required.Review of the record herein reveals that, pursuantto the Regional Director's Decision and Direction ofElection in Case 21-RC-14683, an election was heldon August 3, 1976, and was won by the Union. OnAugust 10, 1976, Respondent filed timely objectionsto conduct affecting the results of the election. Insubstance these objections alleged various misrepre-sentations by the Union, as well as the above mattersof Board agent solicitation and racial discriminationby the Union. Following an investigation, theRegional Director issued a Supplemental Decisionand Certification of Representative on October 19,1976, certifying the Union as the collective-bargain-ing representative of Respondent's employees in the1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va.. 1967);Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit found appropriate. Respondent filed a requestfor review of the Supplemental Decision and Certifi-cation of Representative with the Board, whichsubsequently issued an order on November 29, 1976,denying Respondent's request for review. In denyingthat request, the Board necessarily determined thatRespondent raised no issues warranting an evidenti-ary hearing in the representation proceedingsFollowing a request by the Union on or aboutNovember 2, 1976, that Respondent furnish it withinformation with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment, of employees in the appropriate unit,Respondent refused to recognize and bargain withthe Union as the exclusive collective-bargainingrepresentative of its employees in the certifiedbargaining unit. Respondent has refused to bargainwith the Union since November 17, 1976.3In response to a Motion for Summary Judgment,an adverse party may not rest on denials in itspleadings, but must present specific facts whichdemonstrate that there are material facts in issuewhich require a hearing.4Respondent in the instantcase presented no material issues or facts notadmitted or previously determined.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.5All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.6On the basis of the entire record, the Board makesthe following:2 Globe Security Services, Inc., 221 NLRB 596, 597 (1975), enforcementdenied on other grounds 548 F.2d 1115 (C.A. 3, 1977); see also Allied MeatCompany, 220 NLRB 27 (1975).3 See Richmon4 Division of Pak-Well, 206 NLRB 260 (1973), where theBoard held that a request for information relevant to collective bargainingconstitutes a request for bargaining, and that a refusal to honor such arequest constitutes a refusal to bargain.4 Western Electric Company, Hawthorne Works, 198 NLRB 623 (1972).5 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).6 Bell & Howell, 230 NLRB 420 (1977), where the Board held that all fairrepresentation claims must be adjudicated under Sec. 8(b) of the Act andnot as a defense to an 8(aX5) proceeding testing the validity of aFINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Respondent is a California corporation en-gaged in the manufacture of plastic molds inCompton, California. In the conduct of its businessoperations during the past 12-month period, whichperiod is representative, Respondent purchased andreceived goods valued in excess of $50,000 directlyfrom suppliers located outside the State of California.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDVan Storage Drivers, Packers, Warehousemen &Helpers Local 389, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees,including operators, floor personnel, inspectors,moldmakers and assistant moldmakers, janitors,maintenance and setup personnel, truckdrivers,warehouse personnel, lead personnel, and assis-tant foremen, employed by the Employer at itsfacility located at 2030 Vista Bella Way, Comp-ton, California; excluding office clerical employ-ees, professional employees, guards, and supervi-sors as defined in the Act.certification of representative, or in a representation proceeding. MemberJenkins dissented in that case, but agrees with his colleagues in the instantcase because Respondent has presented no evidence that the Union hasengaged in discriminatory practices. See also Handy Andy, Inc., 228 NLRB447 (1977), Member Jenkins dissenting.As noted, in its answer to the complaint, Respondent, inter alia, deniesthe Union's status as a labor organization and claims that assistant foremenare not properly included in the appropriate unit. However, these issueswere litigated at the hearing conducted prior to the Regional Director'sDecision and Direction of Election in the underlying representation case,and may not be relitigated herein. Teledyne, Landis Machine, 212 NLRB 73,74, fn. 4 (1974).510 ROMALITE COMPANY. INC.2. The certificationOn August 3, 1976, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 21, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on October 19, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about November 2, 1976, andat all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit, and tosupply it with certain relevant and necessary bargain-ing information concerning said employees, includ-ing but not limited to, their names, classifications,wage rate, length of employment and fringe benefits.Commencing on or about November 17, 1976, andcontinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit, and to supply the information requested.Accordingly, we find that Respondent has, sinceNovember 17, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit and to supply the informationrequested by the Union regarding its employees asdescribed above, and that, by such refusals, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Romalite Company, Inc., set forthin section III, above, occurring in connection with itsoperations described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, supply the requested information andbargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Romalite Company, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Van Storage Drivers, Packers, Warehousemen& Helpers Local 389, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.3. All production and maintenance employees,including operators, floor personnel, inspectors,moldmakers and assistant moldmakers, janitors,maintenance and setup personnel, truckdrivers,warehouse personnel, lead personnel, and assistantforemen, employed by the Employer at its facilitylocated at 2030 Vista Bella Way, Compton, Califor-nia; excluding office clerical employees, professionalemployees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since October 19, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about November 17, 1976,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, and to511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupply information requested by the Union includ-ing, but not limited to, the names, classifications,wage rates, length of employment, and fringebenefits of said employees, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6. By the aforesaid refusals to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Romalite Company, Inc., Compton, California, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Van Storage Drivers,Packers, Warehousemen & Helpers Local 389,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as theexclusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employees,including operators, floor personnel, inspectors,moldmakers and assistant moldmakers, janitors,maintenance and setup personnel, truckdrivers,warehouse personnel, lead personnel, and assis-tant foremen, employed by the Employer at itsfacility located at 2030 Vista Bella Way, Comp-ton, California; excluding office clerical employ-ees, professional employees, guards, and supervi-sors as defined in the Act.(b) Refusing to supply the aforesaid labor organi-zation with information necessary for collectivebargaining, including, but not limited to, the names,classifications, wage rates, length of employment,and fringe benefits of the employees in the above-described unit.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Upon request, supply the above-named labororganization with information necessary for collec-tive bargaining, including, but not limited to, thenames, classifications, wage rates, length of employ-ment, and fringe benefits of the employees in theabove-described unit.(c) Post at 2030 Vista Bella Way, Compton,California, copies of the attached notice marked"Appendix."7Copies of said notice, on formsprovided by the Regional Director for Region 21,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with VanStorage Drivers, Packers, Warehousemen &Helpers Local 389, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT refuse to supply the aforesaidlabor organization with information necessary forcollective bargaining, including, but not limitedto, the names, classifications, wage rates, length ofemployment, and fringe benefits of the employeesin the bargaining unit described below.512 ROMALITE COMPANY, INC.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, supply the aforesaidlabor organization with information necessary forcollective bargaining, including, but not limitedto, the names, classifications, wage rates, length ofemployment, and fringe benefits of the employeesin the bargaining unit described below.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employees,including operators, floor personnel, inspec-tors, moldmakers and assistant moldmakers,janitors, maintenance and setup personnel,truckdrivers, warehouse personnel, lead per-sonnel, and assistant foremen, employed bythe Employer at its facility located at 2030Vista Bella Way, Compton, California;excluding office clerical employees, profes-sional employees, guards, and supervisors asdefined in the Act.ROMALITE COMPANY,INC.513